BLOODWORTH, Justice.
Petition of Preston Isom for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Isom v. State, 51 Ala.App. 114, 283 So.2d 188, is denied.
Again we say, as we have heretofore said, that the denial of a writ of certiorari does not indicate this court’s approval of the statements of law made nor of the conclusions reached in the opinion of the particular Court of Appeals under review.
Writ denied.
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.